Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

the thrust washer is provided with at least one oil groove on at least one of the front surface and the back surface, the at least one oil groove being recessing from the sliding surface where the at least one oil groove is provided and being configured to allow lubricating oil to flow in; a hole penetrating through the ring-shaped portion is not formed and a space between the front surface and the back surface of the ring-shaped portion is blocked by the ring-shaped portion, the at least one oil groove is provided with an opening portion in an inner peripheral end side of the ring-shaped portion, the opening portion being recessed from the sliding surface and configured to allow the lubricating oil to flow in from the insertion hole side; an outer periphery end side of the ring-shaped portion of an oil groove of the at least one of the oil groove is provided with an oil stop wall which is configured to separate the oil groove and an outside of the ring-shaped portion and suppress flow of the lubricating oil flowed into the oil groove toward an outer periphery side of the ring-shaped portion, the position of the oil stop wall in a thickness direction of the thrust washer is the same as that of sliding surface, and a sliding area ratio of each of the sliding surfaces to a projection plane in plan view of the ring-shaped portion is provided within a range of from 60% to 85%.

Rylatt US 3,370,897 does not disclose the position of the oil stop wall in a thickness direction of the thrust washer is the same as that of the sliding surface.  Specifically the sliding surface is 43 and the end of the oil groove is not in the same plane as the surface 43.  
JP 2017-009062 does disclose a sliding area ratio close to the range of 60% to 85%, however the bearing of JP062 is a standard plain bearing while the thrust bearing of Rylatt is a hydrodynamic thrust bearing. There would be no motivation to modify the sliding area ratio of a hydrodynamic wedge bearing with the sliding area ratio of a plain sliding bearing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656